Opinion issued November 25, 2014




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-14-00810-CR
                             ———————————
                  EX PARTE ROBERT WILLIAM BERLETH



           On Appeal from the County Criminal Court at Law No. 5
                            Harris County, Texas
                      Trial Court Cause No. 9519158-A


                           MEMORANDUM OPINION

      Robert William Berleth appeals from the trial court’s order denying his

petition for writ of habeas corpus pursuant to Article 11.072 of the Texas Code of

Criminal Procedure.1 In his application for writ of habeas corpus, Berleth contends


1
       See TEX. CODE CRIM. PROC. ANN. art. 11.072 (West 2005) (providing for appeal
in felony or misdemeanor case in which applicant seeks relief from order or judgment of
conviction ordering community supervision).
that he received ineffective assistance of counsel at trial because he did not receive

any advice from appointed counsel before his plea, was not properly advised of the

consequences of his plea, and was improperly advised by the prosecutor and the

visiting judge that his plea for deferred adjudication, “once completed, would be as

if it had never happened.” The trial court denied the writ of habeas corpus on

March 7, 2014. Findings of fact and conclusions of law were signed on July 22,

2014. In its findings of fact and conclusions of law, the trial court found that the

relief requested by the applicant is barred by laches under Ex parte Perez, No. AP-

76800, 2014 WL 4212685 at *4 (Tex. Crim. App. Aug. 26, 2014). The notice of

appeal from the March 7, 2014 order was not filed until September 22, 2014.

Appellant did not file a motion for extension of time to file his notice of appeal.

Further, appellant did not respond to a notice of intent to dismiss for want of

jurisdiction issued by this Court on October 28, 2014.

      Texas Rule of Appellate Procedure 26.2 provides that in a criminal case, the

notice of appeal must be filed within 30 days after the trial court entered an

appealable order, unless a motion for new trial is filed, in which case a notice of

appeal must be filed within 90 days. TEX. R. APP. P. 26.2. The notice filed by

Berleth was not timely, and he has therefore failed to invoke this Court’s

jurisdiction to consider his appeal. See Slayton v. State, 981 S.W.2d 208, 210




                                          2
(Tex. Crim. App. 1998) (holding a timely filed notice of appeal is essential to vest

the court of appeals with jurisdiction to address the merits of an appeal.

      Accordingly, we dismiss appellant’s appeal.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3